Title: Thomas Jefferson: Memorandum on D. Mariano, 1821?, 1821
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                    Mariana. mr Sully speaks very favorably of him. he understands Fr. Ital. Span. one of the two last is his native tongue. has been in America 2. or 3. years speaks English fluently & correctly. genteel, good humored, correct. perhaps a little salacious. 40.y. old single.
                        
                    